PETER KOSTYSHYN and PATRICIA KOSTYSHYN, Plaintiffs Below, Appellants,
v.
NEW CASTLE COUNTY, et al., Defendants Below, Appellees.
No. 499, 2009.
Supreme Court of Delaware.
Submitted: October 13, 2009.
Decided: October 13, 2009.

ORDER
Randy J. Holland, Justice
This 13th day of October 2009, the Court has considered the Clerk's notice to show cause, which was sent to the appellants by certified mail on August 28, 2009, and the duplicate notice to show cause, which was sent to the appellants by first class mail on September 28, 2009. It appears to the Court that neither appellant has responded to the Clerk's notice to show cause. The appellants' failure to respond to the notice to show cause is deemed to be their consent to the dismissal of this appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.